Citation Nr: 1639721	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  12-13 722	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1964 to September 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

In November 2011, the Veteran testified at a Decision Review Officer (DRO) hearing at the RO, and in March 2014 he testified at a videoconference hearing before the undersigned.  Transcripts of the proceedings are of record.  In March 2015, this issue was remanded for further development.  It has been returned to the Board for adjudication.


FINDINGS OF FACT

1.  The Veteran has current diagnoses of left knee degenerative joint disease (DJD) and a medial meniscus tear. 

2.  The Veteran's left knee disability was not chronic during service, has not been continuously symptomatic since separation from service, and was not manifest to a compensable degree within one year of separation from service.

3.  The Veteran's current DJD and medial meniscus tear are not related to an in-service injury or disease.


CONCLUSION OF LAW

The criteria for service connection for a left knee disability have not been met.  
38 U.S.C.A. §§ 1110, 1111, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions as to the Veteran's claim for service connection.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326 (2015).  A June 2010 letter fully satisfied the duty to notify provisions prior to initial adjudication of the Veteran's claim in March 2011.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

VA has satisfied the duty to assist in obtaining existing records in support of the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran's service treatment records are in the file.  The Veteran has submitted private medical records and statements from his children, both of whom are medical doctors.  The Veteran stated that treatment from other private physicians was unavailable because those physicians were deceased.  The Veteran has not indicated having received VA treatment, and therefore no VA treatment records have been identified.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c); McLendon v. Nicholson, 20 Vet. App. 79, 81-82 (2006).  The Veteran was provided VA examinations in December 2011 and August 2013.  These medical reports and opinions were rendered by medical professionals following review of the claims file and either in-person examination of the Veteran or thorough review of the prior examination findings, and they contain adequate rationale for the conclusions reached.  Therefore, the Board finds that the examinations were adequate regarding the Veteran's DJD diagnosis.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300 (2008).

The issue was remanded for additional development in March 2015 in order to obtain a VA opinion to specifically address the Veteran's diagnosis of medial meniscus tear.  This opinion was obtained in September 2015.  

The Veteran's representative has submitted a July 2016 informal hearing presentation in which it is argued that the examiner who provided the September 2015 opinion was adversarial and that the opinion deviated from the Board's intention to obtain an objective medical opinion and supportive rationale because the examiner "went to great length to discredit the Veteran's lay statement pertaining to his recollection of his in-service left knee injuries...."  This is the only argument presented as to adequacy of the September 2015 medical opinion.  

A medical opinion is adequate when it informs the Board sufficiently of a medical expert's judgment on a medical question and the essential rationale for that opinion, taking into consideration the Veteran's prior medical history and examinations.  See D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (internal citations omitted).  A medical opinion must be supported with an analysis that the Board can consider and weigh against contrary opinions.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Relevant points that can be discussed in an opinion include why the examiner finds particular information persuasive or unpersuasive.  See id; see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 305 (2008).  That the examiner found the Veteran's account not believable based on an application of a principle set forth in a scholarly journal to the remaining facts of the case is consistent with the examiner's duties under VA's duty to assist.  As a result, the Board finds that the examiner's conclusion that the Veteran's account not credible does not render the opinion inadequate.  

On review of the September 2015 medical opinion as a whole, the Board finds that this opinion was adequate.  The examiner reviewed all of the relevant evidence in the claims file and provided an adequate medical opinion with rationale addressing the remand questions and enabling comparison and weighing against contrary opinions.  The Board finds there has been substantial compliance with the March 2015 remand directives.  See D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (internal citations omitted).  

In addition to the documentary evidence, the Veteran's November 2011 DRO hearing and March 2014 Board hearing testimony are of record.  At the hearings, the issue on appeal was identified, the Veteran had an opportunity to present additional testimony on the essential elements necessary to prove the claim, and all hearing duties are found to be satisfied.  See 38 C.F.R. § 3.103(c) (2015); Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).

II. Service Connection

The Veteran contends that he has a left knee disability as a result of service.  For the reasons that follow, the Board concludes that service connection is not warranted for this disability.  

Service connection for a disability on a direct basis requires evidence of: (1) the existence of a current disability; (2) an injury or disease in service, and; (3) a relationship or nexus between the current disability and the injury or disease during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303(d).  The Board will also consider applicable presumptions, where appropriate.  In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

A. Current Disability

The evidence shows that the Veteran does have a current diagnosis pertaining to the left knee.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  An August 2012 MRI of the left knee showed medial meniscus tear, arthritic changes, and small joint effusion, and his private physician's August 2012 treatment record confirmed a diagnosis of moderate DJD of the knees.  The first service connection element is satisfied.  See Shedden, 381 F.3d at 1167.  

B. In-Service Injury or Disease

The evidence also shows the in-service injury or disease element is satisfied.  

Initially, the Board finds the Veteran was sound as to the left knee at entrance to active duty in September 1964.  A veteran will be considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  As noted in the March 2015 remand, a left knee disability was not noted on a June 1964 induction to service examination report.  The presumption of soundness therefore attaches.  The Veteran did report a 1963 left knee injury at the examination, indicating a ligament injury and "possible cracked kneecap," as discussed in the report of medical history.  However, the Veteran's statements do not constitute a "notation" of a preexisting disability within the meaning of that term.  Moreover, the currently diagnosed disabilities are not either of the ligaments or bone fractures.  The Board concludes that the presumption of soundness is not rebuttable on this record.  The issue is, therefore, one of in-service incurrence, not aggravation of a preexisting disability.  

The Veteran testified in March 2014 that he had a left knee injury before his military service that resolved before he reported to his Army base.  Board Hearing Tr. 3.  He explained how in service he was hauling fellow soldiers across a pulley bridge when he got caught hanging on the cable, his legs went numb, and he fell into the water.  Id. at 3-4.  He was treated for bruises across his legs and had pain with walking and jogging ever since then.  Id. at 5.  He stated that he has talked to doctors about the problem throughout the years, but was told just to take over-the-counter pain medication.  Id. at 7.  The Veteran presented similar testimony about his in-service injury at his November 2011 DRO hearing.  He has also submitted written statements regarding the accident and materials which describe the method by which the cable bridge was constructed.  The Veteran's service treatment records do show that he incurred injury to the bilateral legs in service, consistent with his reports of being caught on a cable and falling during an exercise.  In November 1964, the Veteran reported bilateral knee pain, and the examiner noted that the medial side of both knees was tender to touch and ecchymotic.  The record appears to show a diagnosis of a bruise of the legs.  

The Board finds that the left knee injury which the Veteran reports is within his competency to report as a lay witness, credible in that there is no contradictory evidence and his account is consistent, and sufficient to establish the occurrence of the in-service injury.  The Board concludes the second element of service connection has been met.  See Shedden, at 1167.  

C. Applicable Presumptions

The Board must first address the presumptions related to "chronic diseases."  See Walker v. Shinseki, 708 F.3d 1331, 1337 (Fed. Cir. 2013).  Medial meniscus tears are not listed "chronic diseases" in 38 C.F.R. § 3.309(a) and the Board will consider that disability in the Direct Service Connection section below.  The Veteran has been diagnosed with left knee DJD (also known as arthritis), which is a "chronic disease."  38 C.F.R. § 3.309(a).  Presumptive service connection for "chronic diseases" must be considered on three bases: chronicity during service, continuity of symptomatology since service, and manifestations within one year of the Veteran's separation from service.  Walker, 708 F.3d at 1338.

Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303 (b).

1. Chronicity

The Board finds that the Veteran's left knee DJD was not shown as such during service.  Initially, the Board observes that there is no contemporaneous record of a medical diagnosis of arthritis and the Veteran has not reported receiving an in-service medical diagnosis of arthritis.  A finding of a bruise is not enough to establish chronicity or evidence of arthritis.  38 C.F.R. § 3.303(b).  The Veteran's June 1964 entrance examination found normal lower extremities, and he reported having no leg cramps, join deformity, arthritis, trick knee, or lameness on his Report of Medical History.  He did indicate having had torn ligaments and possible cracked kneecap in August 1963.  This was also noted on an October 1964 Report of Medical History.  No knee problems were indicated on an April 1965 Report of Medical History, and leg cramps, join deformity, arthritis, trick knee, and lameness were denied.  In September 1966, the Veteran signed a document indicating that there was no change in his medical condition, and that he did not wish to be reexamined.  In this case, the diagnosis of DJD did not occur until decades later.

Second, the Board finds that DJD is not within the Veteran's lay competency to diagnose.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The record before the Board indicates that knee pain may be the symptom of many different disorders.  Here, the Veteran has had or reported having, at various times, a ligament injury, a possible cracked patella, bruising, a medical meniscus tear, and DJD.  The Board sees no basis in common lay competency to distinguish between the many different possible left knee disorders based on a complaint of pain.  The record demonstrates that the medical diagnoses of DJD and medial meniscus tear were offered after a MRI was completed.  Because even medical experts required more than a complaint of pain to diagnose the current disorders, the Board concludes the Veteran is not competent to diagnose DJD in his capacity as a lay witness.  As a result, the Veteran's reports of pain during service do not rise to the level of a showing of manifestations sufficient to identify DJD during service.

In light of the foregoing, the Board finds that the preponderance of the evidence demonstrates that left knee DJD was not "chronic" during service.  Service connection for left knee DJD is not warranted on the basis of "chronicity."  See 38 C.F.R. § 3.303 (b).

2. Continuity of Symptomatology Since Service and Manifestations within One Year of Separation from Service

If a condition is not shown to be chronic during service, then a showing of "continuity of symptoms" after service is generally required for service connection.  38 C.F.R. § 3.303 (b).  Similarly, if arthritis is manifest to a compensable degree within one year of service separation, then service connection may be awarded on a presumptive basis.  38 C.F.R. § 3.307.  The Board finds that the preponderance of the evidence shows that the Veteran's left knee DJD has not been continuously symptomatic since his September 1966 separation from service or manifest within one year of service separation.  

The evidence in favor of continuity is primarily composed of the Veteran's lay statements.  The Board notes that the Veteran's service treatment records contradict his account of symptoms beginning during service.  Although the Veteran now contends that he has had continuous knee pain since the November 1964 injury, he specifically denied "'trick' or locked knee" in an April 1965 Report of Medical History.  Thus five months after the in-service injury, the Veteran was specifically denying left knee symptoms.  If he had symptoms at the time, it behooved him to report them.  In a September 1966 record, he signed a document stating that there had been no change in his medical condition since his last examination and that he did not wish to be re-examined.  The Board places great probative weight on contemporaneous statements, contrasted with statements made decades after the fact and in pursuit of benefits.  The Board acknowledges that the Veteran may genuinely believe in what he has asserted, but the length of time which elapses from an event to its report reduces the reliability of the report due to the fallibility of human memory.  See generally Seng v. Holder, 584 F.3d 13, 19 (1st Cir. 2009) (notwithstanding the declarant's intent to speak the truth, statement may lack credibility because of faulty memory).  The Veteran has submitted written statements arguing that he did report continued left knee pain in service but that it was not adequately reported by the examiner at his exit examination from service.  The Board emphasizes that the fact that he signed both the April 1965 Report indicating no knee problems and a second document indicating no change in his medical condition in September 1966.  See Bardwell v. Shinseki, 24 Vet. App. 36, 40 (A non-combat veteran's lay statements must be weighed against other evidence, including the absence of military records supporting the lay assertions.).  The Veteran had the opportunity to object to the content of the report at the time of its creation and did not do so.  

As a result of the Veteran's denial of symptoms during service and the lengthy period between service separation and the first report of symptoms, over forty years, the Board finds the Veteran's report of continuous symptomatology is of low credibility and hence low probative value.  Given that the lay evidence is of low probative value, the Board turns to the medical evidence.  As will be discussed at great length below, the medical evidence preponderates against a relationship between the Veteran's knee disabilities and service even when considering the Veteran's reports of continuous symptomatology.  

In light of the foregoing, the Board finds the preponderance of the evidence shows that the Veteran's DJD of the left knee was not productive of symptoms continuously since service and not manifest within one year of separation from service in 1966.  As a result, service connection is not warranted on presumptive bases.  38 C.F.R. §§ 3.303(b), 3.307.  

D. Direct Service Connection

Even if the criteria for service connection for a chronic disease are not met, service connection may yet be available on a direct basis.  Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013).  Thus, the Board must address direct service connection and whether a relationship exists between the current left knee disabilities, including DJD and a medial meniscus tear, and an in-service injury.  See Shedden, at 1167.  For the reasons that follow, the Board finds the preponderance of the evidence is against such a relationship.  

The Board has considered the Veteran's lay statements indicating that he believes his current left knee problems are related to the injury he experienced in service.  As noted above, while lay evidence can be competent to relate certain disabilities to an underlying etiology when a clear cause-and-effect relationship is present, the question of whether the Veteran's current left knee pain is related to an injury experienced in 1964 is a complex medical question which requires medical expertise and extends beyond the type of injury that the courts have found to be within the competence of lay witnesses.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Board therefore finds that the Veteran's competency is restricted to his lay reports of pain and the types of treatment received.  

The Veteran's private treatment records show that he has reported to his private medical providers that he has had knee pain since his active service.  In April 2010, the Veteran reported to his private physician J.M. that he fell in the Army and injured his knees, and that since that time he has had chronic pain in both knees with any sort of physical activity.  The physician wrote that the condition "seems to be clearly related to his trauma when he was in the army years ago."  He also wrote that the Veteran "had no problems with his knees prior to the military service, but has been bothering him ever since he fell."  A May 2012 letter from physician J.M. reiterated that the Veteran sustained injury to both knees when he fell off a cable and that his chronic knee pain appeared to be related to that trauma.  An August 2012 treatment record found that the Veteran had moderate DJD of the knees, confirmed by X-rays.  The Veteran reported that he had injured his legs in the military and had pain and tenderness in his knees for the past 40-plus years.

The Board finds, however, that the opinions of physician J.M. are of little probative value.  The statements are comprised of brief backgrounds from the Veteran and conclusory opinions, offering no rationales.  As mentioned, a medical opinion must be supported with an analysis that the Board can consider and weigh against contrary opinions.  Stefl, 21 Vet. App. at 124.  

On the contrary, the Board finds that the medical evidence against a relationship between the current disabilities and an in-service injury is entitled to significant probative value.  Three medical opinions were obtained pursuant to the duty to assist, in December 2011, August 2013, and September 2015.  Each is against a relationship.

The December 2011 VA examiner described the Veteran's in-service injury in detail and diagnosed him with a left knee ligament injury and knee contusions.  The examiner found that the DJD was consistent with natural aging and not incurred in service.  The examiner had reviewed the claims file and performed an in-person examination of the Veteran.  

The August 2013 VA examiner provided a more thorough opinion, where the examiner stated that the cause of the Veteran's DJD was more likely related to the process of aging, genetic factor, and cumulative life activities.  He added that the contusion to the Veteran's knee in service was less likely the cause of the DJD, as medical principles do not support a nexus between chronic DJD occurring after a mild contusion.  The examiner noted that such opinion was based on a review of the claims file and review of the medical literature using UpToDate, as well as training and 35 years of experience.  

An additional VA opinion was obtained in September 2015 by a physician who reviewed the complete claims file.  The examiner found that it was less likely than not that the Veteran's left medial meniscus tear was caused by service or worsened beyond the natural progression by military service, discussing the Veteran's denial of knee problems in his service Reports of Medical History and the long lag in time between service and his current diagnosis of left medial meniscus tear.  He acknowledged the Veteran's reports of ongoing and constant pain since service, but stated that chronological medical record documentation was the "most accurate indicator of the past," and quoted medical research showing "that memory is spectacularly unreliable and malleable," and that people, including veterans, may cast their lives "in terms of narratives that help us understand them," and an event or symptom is misremembered so that "everything makes sense."

The Board accords these VA opinions high probative value.  The August 2013 examiner and the September 2015 VA examiner both had the opportunity to review the Veteran's service treatment records and the private medical records and to base their opinions on a full understanding of the Veteran's medical history.  They provided a detailed rationale for their findings, and their reports are consistent with the medical evidence of record.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); see also Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (noting that factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion).  

The remaining evidence does not provide a medical opinion regarding the question of a relationship between the current disabilities and an in-service injury.  An August 2012 consultation evaluation report indicates that the Veteran "apparently injured [his legs] in the military and for the past 40 plus years has had pain and tenderness in the knees as swell as cramping pain in the thighs and calves."  This statement occurs in the background portion of the consultation report, which is based on the Veteran's report of medical history.  There does not appear to be any exercise of medical judgment or medical opinion in this report.  As such, it merely duplicates the Veteran's lay allegations.  See LeShore v. Brown, 8 Vet. App. 406, 409 (1995)("[A] bare transcription of a lay history is not transformed into 'competent medical evidence' merely because the transcriber happens to be a medical professional.").  

The Board also finds that the two letters from the Veteran's children, both of whom are medical doctors, do not provide an adequate nexus between the current diagnosis of DJD or the medical meniscus tear in the left knee and service.  Both of them simply reported having witnessed their father with painful knees during their lifetime and that their father related those problems to service injury.  This is mere repetition of the Veteran's lay statements, which are not competent in this case.  

In light of the foregoing, the Board finds the preponderance of the evidence is against a relationship between either left knee disability and service.  The lay evidence is not competent on this question.  The medical evidence in favor is not supported by rationale or merely recites the Veteran's contentions, rendering it of little probative value.  The medical evidence against the claim is supported by several rationales and is entitled to significant probative value.  For that reason, the Board finds the evidence in favor of the claim is outweighed by the evidence against.  The Board concludes that the criteria for service connection for a left knee disability knee are not met.  38 C.F.R. §§ 3.303(b), 3.306(b), 3.307(a).  Consequently, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 C.F.R. § 5107(b); 38 C.F.R. § 3.102.



ORDER

Entitlement to service connection for a left knee disability is denied.



____________________________________________
J. B. FREEMAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


